NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30041

                Plaintiff-Appellee,             D.C. No. 1:19-cr-00092-SPW-1

 v.
                                                MEMORANDUM*
BENJAMIN IRA BADBEAR,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Benjamin Ira Badbear appeals from the district court’s judgment and

challenges the 87-month sentence imposed following his guilty-plea conviction for

possession of a stolen firearm, receipt of a firearm by a person under indictment for

a felony, and being a prohibited person in possession of a firearm, in violation of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
18 U.S.C. § 922(j), (n) and (g). We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      Badbear contends that the sentence is substantively unreasonable because of

his need for drug treatment, lack of prior felony convictions, and acceptance of

responsibility. The district court did not abuse its discretion. See Gall v. United

States, 552 U.S. 38, 51 (2007). The sentence at the low end of the Guidelines is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances, including the seriousness of the offense and

Badbear’s criminal history. See Gall, 552 U.S. at 51; see also United States v.

Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the

various factors in a particular case is for the discretion of the district court.”).

Moreover, contrary to Badbear’s contention, the record reflects that the district

court considered the § 3553(a) factors and Badbear’s arguments for a below-

Guidelines sentence. See United States v. Carty, 520 F.3d 984, 991-92 (9th Cir.

2008) (en banc).

      AFFIRMED.




                                            2                                      20-30041